Case: 18-60336      Document: 00514837997         Page: 1    Date Filed: 02/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-60336                             FILED
                                  Summary Calendar                    February 15, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
PAUL B. MUIR,

              Petitioner - Appellant

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee




                           Appeal from the Decision of the
                              United States Tax Court
                                TC No. 13634-16L


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       Paul Muir appeals the Tax Court’s decision sustaining a proposed IRS
levy to collect unpaid taxes. Because we conclude that the Tax Court did not
abuse its discretion, we AFFIRM.
       Muir failed to pay income taxes, for which the IRS issued an
unchallenged Notice of Deficiency. Later, the IRS sent Muir a Notice of Intent



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60336    Document: 00514837997     Page: 2   Date Filed: 02/15/2019



                                 No. 18-60336
to Levy. See 26 U.S.C. § 6330(a) (requiring IRS to provide notice). Muir
requested a hearing to raise an alternative to a levy, but he did not suggest
any alternative means of collection or include any supporting information. Id.
§ 6330(c)(2)(A)(iii) (“The person may raise at the hearing any relevant issue
relating to . . . the proposed levy, including . . . offers of collection
alternatives.”).
      Then, the IRS’ Appeals Office sent Muir a letter, confirming Muir’s
request for a hearing and asking that Muir get in touch to discuss his request.
This letter stated:
      If you do not . . . respond to this letter [in fourteen days], the
      determination or decision letter that we issue will be based on your
      [hearing] request, any information you previously provided to this
      office, and information we have on file regarding the applicable tax
      periods.

Thus, Muir was on notice that if he failed to respond to the letter, the hearing
would rest solely on information the Appeals Board already possessed. Muir
did not respond to this letter and thus—without any evidence of an alternative
means to collect—the Appeals Office issued its Notice of Determination
sustaining the IRS’ proposed levy. Muir petitioned the Tax Court, which
concluded that the Appeals Office did not abuse its discretion when it sustained
the levy without a face-to-face hearing.
      Muir brings two challenges: (1) the Tax Court should not have struck
evidence that the Appeals Board sent a second letter to the wrong address; and
(2) the Tax Court should not have upheld the Appeals Board’s decision.
      We conclude the Tax Court did not abuse its discretion. See Jones v. CIR,
338 F.3d 463, 466 (5th Cir. 2003) (“In a collection due process case in which the
underlying tax liability is properly at issue, the Tax Court (and hence this
Court) reviews the underlying liability de novo and reviews the other


                                       2
    Case: 18-60336    Document: 00514837997     Page: 3      Date Filed: 02/15/2019



                                 No. 18-60336
administrative determinations for an abuse of discretion.”) (citing Craig v.
Commissioner, 119 T.C. 252, 260 (2002)).
      Although he was entitled to a hearing, Muir was not entitled to a face-
to-face hearing. See C.F.R. § 301.6330-1(d)(2) (“A CDP hearing may, but is not
required to, consist of a face-to-face meeting, one or more written or oral
communications between an Appeals officer or employee and the taxpayer or
the taxpayer’s representative, or some combination thereof.”). The Appeals
Board denied Muir a face-to-face hearing because he failed to provide enough
information to justify one—both in his initial request for a hearing and in his
subsequent failure to respond to the Appeals Board.             And without any
information of an alternative means of collection, the Appeals Board could only
sustain the proposed levy. Thus, whether Muir received the second letter is
immaterial because the second letter merely gave Muir an additional chance
to provide information he failed to provide to that point.
      Because the Tax Court did not abuse its discretion, we AFFIRM.




                                       3